DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/19/2022 that has been entered, wherein claims 1-15 are pending and claims 1-4 and 12-13 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 12 of U.S. Patent No. 10,388,712 in view of Kim (US 2007/0159077 A1) herein Kim ’77.
Regarding claim 5, claim 9 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal; 
a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode; 
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and an organic light emitting diode electrically connected with a driving drain electrode of the driving transistor, 
wherein
the first storage electrode includes first, second, third, and fourth sides, and a first corner cut portion disposed between the first side and the second side of the first storage electrode; 
the second storage electrode includes first, second, third, and fourth sides, a second corner cut portion disposed between the first side and the second side of the second storage electrode, and a third corner cut portion disposed between the third side and the fourth side of the second storage electrode;
the third corner cut portion is apart from the third side and the fourth side of the first storage electrode in a direction toward a center of the second storage electrode; 
the first, second, third, and fourth sides of the first storage electrode are respectively apart from the first, second, third, and fourth sides of the second storage electrode in a direction away from the center of the second storage electrode
the storage capacitor comprises a connector, a storage compensator, and a main portion;
the connector comprises a corner portion comprising the third side and the fourth side of the first storage electrode and the third corner cut portion of the second storage electrode;
the storage compensator comprises the first corner cut portion and the second corner cut portion;
the main portion is a portion where the first storage electrode and the second storage electrode overlap each other in a plan view.

Claim 9 of U.S. Patent No. 10,388,712 does not recite the second corner cut portion is apart from the first corner cut portion of the first storage electrode in a direction toward a center of the second storage electrode by a compensation margin width, the first, second, third, and fourth sides of the first storage electrode, except the corner portion of the first storage electrode of the connector and the compensation margin width of the storage compensator, are covered by the second storage electrode in a plan view.

Claim 12 of U.S. Patent No. 10,388,712 recite the second corner cut portion is apart from the first corner cut portion of the first storage electrode in a direction toward a center of the second storage electrode by a compensation margin width. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of claims 9 and 12 of U.S. Patent No. 10,388,712 recite the second corner cut portion is apart from the first corner cut portion of the first storage electrode in a direction toward a center of the second storage electrode by a compensation margin width.

Claim 9 and 12 of U.S. Patent No. 10,388,712 does not recite the first, second, third, and fourth sides of the first storage electrode, except the corner portion of the first storage electrode of the connector and the compensation margin width of the storage compensator, are covered by the second storage electrode in a plan view.

Kim ’77 teaches an organic light emitting diode display device(Fig. 2), wherein the first, second, third, and fourth sides of the first storage electrode(155a, ¶0034), except the corner portion of the first storage electrode(155a, ¶0034) of the connector and the compensation margin width of the storage compensator, are covered by the second storage electrode(104e, ¶0029)  in a plan view(please see examiner annotated Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 9 of U.S. Patent No. 10,388,712 so that the first, second, third, and fourth sides of the first storage electrode, except the corner portion of the first storage electrode of the connector and the compensation margin width of the storage compensator, are covered by the second storage electrode in a plan view, as taught by Kim ’77, in order to reduce a margin in process making it an area of the capacitor is substantially 5 to 80 percent of an area of a sub-pixel comprising the capacitor and  improving the performance of the capacitor(¶0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0159077 A1) herein Kim ’77 in view of Hieda et al. (US 2005/0052124 A1) of record.
Regarding claim 5, Kim ‘77 teaches an organic light emitting diode display device(Fig. 2), comprising: 
a substrate(100, Fig. 3); 
a scan line(101, ¶0021) on the substrate(100, Fig. 3); 
a data line(102, ¶0021) and a driving voltage line(103, ¶0021) crossing the scan line(101, ¶0021); 
a switching transistor(T1, ¶0019) connected with the scan line(101, ¶0021) and the data line(102, ¶0021) and comprising a switching drain electrode(104b in Fig. 3, 140b, ¶0028); 
a driving transistor(T2, ¶0019) comprising a driving gate electrode(120b, ¶0034); 
a storage capacitor(Cst, ¶0034) comprising a first storage electrode(155a, ¶0034) connected with the driving gate electrode(120b, ¶0034) and a second storage electrode(104e, ¶0029) connected with the driving voltage line(103, ¶0021); and 
an organic light emitting diode(OLED, ¶0032) electrically connected with a driving drain electrode(140d, ¶0032) of the driving transistor(T2, ¶0019), wherein: 
the first storage electrode(155a, ¶0034) includes first, second, third, and fourth sides, (please see examiner annotated Fig. 3) and a first corner cut portion(please see examiner annotated Fig. 3) disposed between the first side and the second side of the first storage electrode(155a, ¶0034); 
the second storage electrode(104e, ¶0029) includes first, second, third, and fourth sides, a second corner cut portion(please see examiner annotated Fig. 3) disposed between the first side and the second side of the second storage electrode(104e, ¶0029), and a third corner(please see examiner annotated Fig. 3) disposed between the third side and the fourth side of the second storage electrode(104e, ¶0029); 
the second corner is apart from the first corner cut portion of the first storage electrode(155a, ¶0034) in a direction toward a center of the second storage electrode(104e, ¶0029) by a compensation margin width(please see examiner annotated Fig. 3); 
the third corner is apart from the third side and the fourth side of the first storage electrode(155a, ¶0034) in a direction toward a center of the second storage electrode(104e, ¶0029); 
the first, second, third, and fourth sides of the first storage electrode(155a, ¶0034) are respectively apart from the first, second, third, and fourth sides of the second storage electrode(104e, ¶0029) by a main margin width in a direction away from the center of the second storage electrode(104e, ¶0029); 
the storage capacitor(Cst, ¶0034) comprises a connector, a storage compensator, and a main portion(please see examiner annotated Fig. 3); 
the connector comprises a corner portion comprising the third side and the fourth side of the first storage electrode(155a, ¶0034) and the third corner of the second storage electrode(104e, ¶0029), 
the storage compensator comprises the first corner cut portion and the second corner; 
the main portion is a portion where the first storage electrode(155a, ¶0034) and the second storage electrode(104e, ¶0029) overlap each other in a plan view; and 
the first, second, third, and fourth sides of the first storage electrode(155a, ¶0034), except the corner portion of the first storage electrode(155a, ¶0034) of the connector and the compensation margin width of the storage compensator, are covered by the second storage electrode(104e, ¶0029)  in a plan view(please see examiner annotated Fig. 3).

    PNG
    media_image1.png
    434
    723
    media_image1.png
    Greyscale

Regarding the limitation of a scan line(101, ¶0021) ..configured to transfer a scan signal; a data line(102, ¶0021) and a driving voltage line(103, ¶0021) … configured to transfer a data voltage and a driving voltage, respectively; a switching transistor(T1, ¶0019)…configured to output the data voltage is a recitation how the product/device is being used. The scan line(101, ¶0021), data line(102, ¶0021), driving voltage line(103, ¶0021) and a switching transistor(T1, ¶0019)  as defined in Kim ’77 could be used to transfer a scan signal, transfer a data voltage, transfer a driving voltage, to output the data voltage respectively; and thus Kim ’77  anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed, [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). 

Kim ’77 is silent in regards to the second and third corners beings a second corner cut portion and third corner cut portion(please see examiner annotated Fig. 3).

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a phenomenon that electric power concentrates on a corner(¶0212). Changing the shape of the corners of Kim ’77  first and second electrodes to the corner cut shape taught by Hieda would result in would result in a second corner cut portion and third corner cut portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘77, so that the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion, as taught by Hieda, in order to relax a phenomenon that electric power concentrates on a corner(¶0212).

Regarding claim 6, Kim ‘77 teaches the organic light emitting diode(OLED, ¶0032) display device of claim 5, further comprising a semiconductor on the substrate(100, Fig. 3) and comprising a switching semiconductor(110a, ¶0023) of the switching transistor(T1, ¶0019) and a driving semiconductor(110b, ¶0023) of the driving transistor(T2, ¶0019), which are apart from each other, 
wherein a part of the driving semiconductor(110b, ¶0023) overlaps with the driving gate electrode(120b, ¶0034).

Regarding claim 7, Kim ‘77 teaches the organic light emitting diode(OLED, ¶0032) display device of claim 6, wherein the first storage electrode(155a, ¶0034) corresponds to the driving gate electrode(120b, ¶0034), and the second storage electrode(104e, ¶0029) is on a same layer(105) as the data line(102, ¶0021) and the driving voltage line(103, ¶0021).

Regarding claim 11, Kim ‘77 teaches an organic light emitting diode(OLED, ¶0032) display device, comprising: 
a substrate(100, Fig. 3); 
a scan line(101, ¶0021) on the substrate(100, Fig. 3); 
a data line(102, ¶0021) and a driving voltage line(103, ¶0021) crossing the scan line(101, ¶0021); 
a switching transistor(T1, ¶0019) connected with the scan line(101, ¶0021) and the data line(102, ¶0021) and comprising a switching drain electrode(104b in Fig. 3, 140b, ¶0028); 
a driving transistor(T2, ¶0019) comprising a driving gate electrode(120b, ¶0034); 
a storage capacitor(Cst, ¶0034) comprising a first storage electrode(155a, ¶0034) connected with the driving gate electrode(120b, ¶0034) and a second storage electrode(104e, ¶0029) connected with the driving voltage line(103, ¶0021); and 
an organic light emitting diode(OLED, ¶0032) electrically connected with a driving drain electrode(140d, ¶0032) of the driving transistor(T2, ¶0019), wherein: 
the first storage electrode(155a, ¶0034) includes first, second, third, and fourth sides(please see examiner annotated Fig. 3), and a first corner cut portion(please see examiner annotated Fig. 3) disposed between the first side and the second side of the first storage electrode(155a, ¶0034); 
the second storage electrode(104e, ¶0029) includes first, second third, and fourth sides, a second corner(please see examiner annotated Fig. 3) disposed between the first side and the second side of the second storage electrode(104e, ¶0029), and a third corner(please see examiner annotated Fig. 3) disposed between the third side and the fourth side of the second storage electrode(104e, ¶0029); 
the second corner is apart from the first corner cut portion of the first storage electrode(155a, ¶0034) in a direction toward a center of the second storage electrode(104e, ¶0029) by a compensation margin width(please see examiner annotated Fig. 3); 
the third corner is apart from the third side and the fourth side of the first storage electrode(155a, ¶0034) in a direction toward a center of the second storage electrode(104e, ¶0029); 
the first, second, third, and fourth sides of the first storage electrode(155a, ¶0034) are respectively apart from the first, second, third, and fourth sides of the second storage electrode(104e, ¶0029) by a main margin width(please see examiner annotated Fig. 3) in a direction away from the center of the second storage electrode(104e, ¶0029); and 
the first, second, third, and fourth sides of the first storage electrode(155a, ¶0034), except a corner portion, comprising the third side and the fourth side of the first storage electrode(155a, ¶0034), and except the compensation margin width, are covered by the second storage electrode(104e, ¶0029) in plan view(please see examiner annotated Fig. 3).

Regarding the limitation of a scan line(101, ¶0021) ..configured to transfer a scan signal; a data line(102, ¶0021) and a driving voltage line(103, ¶0021) … configured to transfer a data voltage and a driving voltage, respectively; a switching transistor(T1, ¶0019)…configured to output the data voltage is a recitation how the product/device is being used. The scan line(101, ¶0021), data line(102, ¶0021), driving voltage line(103, ¶0021) and a switching transistor(T1, ¶0019)  as defined in Kim ’77 could be used to transfer a scan signal, transfer a data voltage, transfer a driving voltage, to output the data voltage respectively; and thus Kim ’77  anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed, [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). 

Kim ’77 is silent in regards to the second and third corners beings a second corner cut portion and third corner cut portion(please see examiner annotated Fig. 3).

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a phenomenon that electric power concentrates on a corner(¶0212). Changing the shape of the corners of Kim ’77  first and second electrodes to the corner cut shape taught by Hieda would result in would result in a second corner cut portion and third corner cut portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘77, so that the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion, as taught by Hieda, in order to relax a phenomenon that electric power concentrates on a corner(¶0212).


Regarding claim 14, Kim ‘77 teaches the organic light emitting diode(OLED, ¶0032) display device of claim 5, wherein the driving transistor(T2, ¶0019) further comprises a driving source electrode(140c, ¶0029) and the driving source electrode(140c, ¶0029) is connected(via Cst) with the switching drain electrode(104b in Fig. 3, 140b, ¶0028).

Regarding claim 15, Kim ‘77 teaches the organic light emitting diode(OLED, ¶0032) display device of claim 11, wherein the driving transistor(T2, ¶0019) further comprises a driving source electrode(140c, ¶0029), and the driving source electrode(140c, ¶0029) is connected(via Cst) with the switching drain electrode(104b in Fig. 3, 140b, ¶0028).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 5-7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0159077 A1) herein Kim ’77 and Hieda et al. (US 20050052124 A) of record as applied to claim 5 above, further in view of Fukumoto at al. (US 2004/0256997 A1) as cited on the IDS dated 6/26/2019 of record.
Regarding claim 8, Kim ‘77, in view of Hieda, teaches the organic light emitting diode(OLED, ¶0032) display device of claim 6, wherein the driving semiconductor has at least one curved portion.

Fukumoto teaches an OLED display device(Fig. 5). Fukumoto teaches the driving semiconductor(5007, ¶0096) has at least one curved portion(¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Kim ‘77, so that the driving semiconductor has at least one curved portion, as taught by Fukumoto, so that the channel length U the channel width W thereof is larger than that of the current controlling transistor(¶0096).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0159077 A1) herein Kim ’77 and Hieda et al. (US 20050052124 A) of record as applied to claim 5 above, further in view of Kim at al. (US 2005/0093789 A1) herein Kim ’89 of record.
Regarding claim 9, Kim, in view of Hieda, teaches the organic light emitting diode(OLED, ¶0032) display device of claim 6, further comprising: 
a first data connector(please see examiner annotated Fig. 2) on a same layer(105) as the data line(102, ¶0021) and connecting the first storage electrode(155a, ¶0034).

Kim ’77 and Hieda do not teach a compensation transistor comprising a compensation gate electrode which is a part of the scan line(101, ¶0021), and a compensation source electrode and a compensation drain electrode in the semiconductor; a first data connector(please see examiner annotated Fig. 3) on a same layer(105) as the data line(102, ¶0021) and connecting the first storage electrode(155a, ¶0034) and the compensation drain electrode.

Kim ’89 teaches an OLED display device(Fig. 3) comprising a compensation transistor(M2, ¶0042) comprising a compensation gate electrode(¶0041) which is a part of the scan line(Sn-1, Fig. 2), and a compensation source electrode(S2) and a compensation drain electrode(D2) in the semiconductor. Adding the compensation transistor of Kim ’89 in the device of Kim ‘77 would result in a first data connector connecting the first storage electrode and the compensation drain electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo, to include a compensation transistor comprising a compensation gate electrode which is a part of the scan line, and a compensation source electrode and a compensation drain electrode in the semiconductor; and a first data connector connecting the first storage electrode and the compensation drain electrode, as taught by Kim ‘89, so that the area occupied by the circuit is significantly reduced or minimized to obtain the area occupied by the display element, thereby improving the aperture ratio of the pixels(¶0062).

Regarding claim 10, Kim ‘77 teaches the organic light emitting diode(OLED, ¶0032) display device of claim 9, wherein the first data connector is connected with the third corner of the first storage electrode(155a, ¶0034).

Response to Arguments
Applicant’s arguments with respect to claims 5 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892